Citation Nr: 9915323	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-33 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claims of 
entitlement to compensable evaluations for his service-
connected tinnitus and left ear hearing loss.  The veteran 
timely appealed these determinations to the Board.

When this matter previously was before the Board, in June 
1997, the Board determined that a 10 percent evaluation for 
the veteran's tinnitus was warranted; thus, that issue is no 
longer before the Board.  In June 1997, the Board also 
remanded the veteran's claim of entitlement to a compensable 
evaluation for his service-connected left ear hearing loss 
for consideration of the provisions of 38 C.F.R. § 3.321, 
which was accomplished.  However, as the denial of this claim 
has been continued, the case has been returned to the Board 
for further appellate consideration.

Finally, in the June 1997, the Board observed that the 
veteran appeared to have raised the issue of entitlement to 
service connection for right ear hearing loss (which had not 
been adjudicated), and referred such issue to the RO for and 
all appropriate action.  As this issue was not adjudicated by 
the RO while the above-referenced matter was in remand status 
(despite the fact that the veteran has advanced contentions 
pertaining to hearing loss in both ears), it is again 
referred to the RO for appropriate consideration.


REMAND

Further review of the claims file reveals that additional 
evidentiary development is warranted.  

In written argument dated in April 1999, the veteran's 
representative noted that the most recent VA audiological 
evaluation was conducted in 1994 and argued that the claim 
should be remanded so that the veteran could be scheduled for 
a contemporaneous audiological evaluation.  Such a request 
seems particularly compelling in light of the fact that in 
his March 1995 Notice of Disagreement (NOD), the veteran 
asserted that his hearing had worsened "over the past 
year."  In view of the above, the Board finds that such an 
examination is necessary to accurately assess the severity of 
the veteran's left ear hearing loss.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); Pond v. West, No. 97-1780, slip 
op., at 7-8 (U.S. Vet. App. Apr. 21, 1999).  

Before such examination is conducted, however, the RO should 
obtain and associate with the claims file all outstanding 
medical records pertaining to the veteran.  In this regard, 
the Board notes that, in the March 1995 NOD, the veteran 
reported that, during the past year, he was receiving 
treatment for his hearing loss approximately twice a month at 
the Jefferson Barracks VA Medical Center in St. Louis, 
Missouri.  Moreover, in his August 1995 Substantive Appeal, 
the veteran reiterated that he was receiving care from that 
VA medical facility.  A review of the claims folder 
discloses, however, that the most recent VA record associated 
with the claim folder is an audiological evaluation that was 
conducted in January 1995.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain any such 
outstanding treatment records, especially because they might 
contain audiological evaluations and other conclusions that 
might be determinative in the disposition of this claim.

As a final point, the Board observes that, effective June 10, 
1999, that portion of the Schedule for Rating Disabilities 
(Ratings Schedule) that addresses diagnosing and evaluating 
disorders of the ears and other sense organs will be revised.  
64 Fed. Reg. 25202 (1999).  To the extent necessary, the RO 
should consider any relevant regulatory changes that become 
effective during the course of this appeal, to include 
38 C.F.R. § 4.85(f).  See 64 Fed. Reg. at 25206-7; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since May 1994, from the 
Jefferson Barracks VA Medical Center in 
St. Louis, Missouri, and from any other 
facility or source identified by the 
veteran.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After completion of the development 
requested in paragraph 1, the RO should 
schedule the veteran to undergo an 
audiological evaluation (and ears 
examination, if deemed necessary) to 
determine the current nature and severity 
of his hearing loss. It is imperative 
that the examiner who is designated to 
examine the veteran review the evidence 
in his claims folder, including a 
complete copy of this REMAND.  The report 
of the examination should reflect 
consideration of the veteran's pertinent 
medical history and complaints.  All 
pertinent clinical findings and test 
results should be reported, to include 
speech discrimination results.  The 
examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should adjudicate 
the claim on appeal along with any other 
outstanding issue (such as the veteran's 
claim for service connection for right 
ear hearing loss) in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  If service connection for right ear 
hearing loss is established, the RO 
should assess the degree of overall 
disability and assign an evaluation for 
the veteran's bilateral hearing loss; 
otherwise, the RO should simply 
readjudicate the veteran's claim for an 
increased rating for his service-
connected left ear hearing loss.  In 
adjudicating the claim, the RO must 
consider VAOPGCPREC 32-97 (1997) and the 
proposed changes to that portion of the 
Ratings Schedule that relates to the 
criteria for evaluating disorders of the 
ear.  See 64 Fed. Reg. 25202, 25206-7 
(1999).  In addition, the RO should again 
consider whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  
Again, the RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

5.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.  
However, the veteran and his 
representative are reminded that Board 
review over any issue not currently in 
appellate status (to include the service 
connection for right ear hearing loss) 
may be obtained only if a timely notice 
of disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


